Order entered June 15, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00109-CV

                IN THE INTEREST OF S.S., A MINOR CHILD

                On Appeal from the 256th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-17-03102

                                   ORDER

      Before the Court is appellant’s motion to extend time to file his brief. We

GRANT the motion and ORDER the brief received June 11, 2021 filed as of the

date of this order.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE